      Case 2:20-cv-00670-KWR-CG Document 44 Filed 06/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

AURORA MOLINA,

              Plaintiff,

v.                                                       No. CV 20-670 KWR/CG

ETHICON, INC., et al.,

              Defendants.


           ORDER EXTENDING DEADLINE FOR CLOSING DOCUMENTS

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Deadline to Submit Closing Documents (the “Motion”), (Doc. 43), filed June 14, 2021. In

the Motion, the parties state that “[a]lthough the case has settled in principle, settlement

has not yet been finalized and funds have not yet been transmitted to Plaintiffs.” Id. at 1.

The parties therefore request an extension of sixty days to submit closing documents “to

give the parties enough time to coordinate payment of the settlement funds.” Id. The

Court, having reviewed the Motion and noting it is filed jointly, finds the Motion is well-

taken and shall be GRANTED IN PART.

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

by July 19, 2021. If further need for an extension arises, the parties are instructed to file

a formal motion on the record.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
